Name: Commission Regulation (EEC) No 701/84 of 16 March 1984 fixing countervailing charges in the wine sector
 Type: Regulation
 Subject Matter: prices;  tariff policy;  beverages and sugar
 Date Published: nan

 No L 74/34 Official Journal of the European Communities 17. 3 . 84 COMMISSION REGULATION (EEC) No 701/84 of 16 March 1984 fixing countervailing charges in the wine sector Whereas, in accordance with Articles 1 and 3 of Regulation (EEC) No 1019/70, free-at-frontier offer prices must be established on the basis of the most advantageous purchasing possibilities for the products in question ; whereas in establishing these prices no account is to be taken of information concerning supplies which have no economic effect on the market, in particular owing to the small quantities involved : Whereas, in accordance with Article 2 of Regulation (EEC) No 1019/70, the prices must be adjusted if they do not apply free-at-Community-frontier or to a product corresponding to the one whose guide price was taken into account for fixing the reference price ; Whereas the countervailing charge for a product must be fixed per degree/hectolitre or per hectolitre accord ­ ing to whether the reference price for that product is fixed per degree/hectolitre or per hectolitre ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 595/83 (2), and in particular Article 1 7 (6) thereof, , Whereas, pursuant to Article 17 (3) of Regulation (EEC) No 337/79, a countervailing charge must be levied on imported products when the free-at-frontier offer price for those products plus customs duties is lower than their reference price ; whereas the coun ­ tervailing charge is equal to the difference between the reference price and the free-at-frontier offer price plus customs duties ; Whereas Article 5 of Council Regulation (EEC) No 344/79 of 5 February 1979 laying down general rules for fixing the reference price and levying the counter ­ vailing charge for wine (3) provides that any wines from third countries, if not included among the wines for which a special reference price is fixed, shall be subject to the countervailing charge applicable to red or white wines, as appropriate ; Whereas Commission Regulation (EEC) No 3400/83 (4) fixed the reference prices for the period 16 December 1983 to 31 August 1984 in the wine sector ; Whereas, in respect of each product for which a reference price is fixed, a free-at-frontier offer price for all imports is determined on the basis of all the avail ­ able information ; whereas the nature of that informa ­ tion is specified in Article 1 ( 1 ), (2) and (3) of Commission Regulation (EEC) No 1019/70 of 29 May 1970 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector ^, as last amended by Regulation (EEC) No 1 297/77 ( «); Whereas-, in accordance with Article 4 (2) of Regula ­ tion (EEC) No 1019/70, the countervailing charge is altered when an appreciable variation in the free-at ­ frontier offer price is recorded ; Whereas the prices currently to be seen for wine imported in bottles generally stand above the level necessitating the application of a countervailing charge ; whereas the countervailing charge for wine imported in bottles should therefore be fixed at 0 ECU ; whereas, since the quotations for the other products as well as for wine imported in bulk have not undergone any change, the countervailing charges currently in effect for such products and such wine should be extended : Whereas this Regulation is intended to replace Commission Regulation (EEC) No 167/81 (  ); whereas that Regulation should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 163, 22. 6 . 1983, p. 48 . 0 OJ No L 54, 5 . 3 . 1979, p. 67 . 0 OJ No L 337, 2 . 12. 1983, p. 14 . (4 OJ No L 118, 1 . 6 . 1970, p. 13 . (6) OJ No L 149, 17 . 6 . 1977, p . 10 . O OJ No L 19, 22. 1 . 1981 , p. 17 . 17. 3. 84 Official Journal of the European Communities No L 74/35 Article 2HAS ADOPTED THIS REGULATION : Article 1 1 . The countervailing charges applicable in the wine sector shall be as shown in the Annex hereto. 2. Regulation (EEC) No 167/81 is hereby repealed. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1984. For the Commission Poul DALSAGER Member of the Commission No L 74/36 Official Journal of the European Communities 17. 3 . 84 ANNEX CCT heading No Description Rate of countervailing charge ex 20.07 A I and B I Grape juices (including grape must), whether concentrated or not, with an added sugar content of 30 % or less by weight :  White  Other 0,23 ECU per % vol of poten ­ tial alcoholic strength/hi 0,25 ECU per % vol of poten ­ tial alcoholic strength/hi ex 22.05 C Red and rose wine : a) In containers holding two litres or less . . . b) Other 0 ECU per % vol of actual alcoholic strength/hi 0,27 ECU per % vol of actual alcoholic strength/hi ex 22.05 C White wine :  Presented under the varietal name Riesling or Sylvaner  Other : a) In containers holding two litres or less . . b) In containers holding more than two litres 0 ECU/hl (') 0 ECU per % vol of actual alcoholic strength/hi 0,24 ECU per % vol of actual alcoholic strength/hi ex 22.05 C Grape must with fermentation arrested by the addi ­ tion of alcohol , within the meaning of Additional Note 4 (a) to Chapter 22 of the Common Customs Tariff . . : 0 ECU per % vol total alco ­ holic strength/hi ex 22.05 C Wine fortified for distillation, within the meaning of Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff 0 ECU per % vol of actual alcoholic strength/hi ex 22.05 C Liqueur wine, within the meaning of Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff :  Intended for processing, under customs control or administrative control with equivalent guarantee, into products other than those falling within heading No 22.05 of the Common Customs Tariff  Other 0 ECU/hl . 10 ECU/hl (') To qualify for exemption from the countervailing charge, the VII document must include express mention of the word 'Riesling' or 'Sylvaner'.